Citation Nr: 0907153	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-41 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than 
December 17, 1997, for the grant of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than 
December 17, 1997, for the grant of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her housekeeper


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
an October 2004 rating decision, the RO granted service 
connection for PTSD (per a September 2004 Board decision), 
assigning a 30 percent disability rating, effective 
January 2001.  The Veteran filed a notice of disagreement 
with regard to the disability rating and the effective date 
assigned.  Thereafter, in a March 2005 rating decision, the 
RO assigned an earlier effective date of December 17, 1997, 
to the grant of service connection for PTSD, and assigned a 
70 percent rating for PTSD from that date.  In addition, in 
that rating decision, the RO granted a TDIU, effective 
December 17, 1997.  In a letter received at the RO in 
April 2005, the Veteran continued her disagreement with the 
effective date of service connection for PTSD, and the RO 
accepted her correspondence as a notice of disagreement with 
the December 17, 1997, effective date for the TDIU award.  In 
October 2005, the RO issued a statement of the case 
pertaining to the issues of entitlement to an effective date 
earlier than December 17, 1997, for the grant of service 
connection for PTSD and entitlement to an effective date 
earlier than December 17, 1997 for the grant of a TDIU.  The 
RO accepted a letter received from the Veteran in 
December 2005 as her substantive appeal.  The Veteran and her 
housekeeper testified at a RO hearing in October 2005, and 
the Veteran testified at a Board hearing in June 2008.  Both 
transcripts are of record.  

At the June 2008 hearing, the Veteran testified that she is 
seeking service connection for ankle disability, bilateral 
knee disabilities, right nephrectomy, rib fracture and 
removal, left foot fracture, and twisted uterus and fibroid 
tumors resulting in a hysterectomy.  She testified that she 
is seeking service for the disabilities described in a 
January 2005 letter from Gwendolyn Washington, M.D.  In that 
letter, Dr. Washington stated that the Veteran was being 
treated for hypertension, chondromalacia, obesity, carpal 
tunnel syndrome, a knee fracture, muscle cramps and 
osteoarthritis.  Dr. Washington also said that eye and dental 
trauma are a matter of VA record from the in-service 
automobile accident.  She said severe carpal tunnel syndrome 
and osteoarthritis are in both hands, wrists, and arms that 
are on record as sustaining second and third degree burns in 
the auto accident of 1964.  Dr. Washington stated that the 
Veteran has fractured knees that have been treated with 
steroid injections by VA for seven years and that the use of 
steroids is interfering with the Veteran's weight loss.  The 
Board refers these statements to the RO for clarification as 
to the disabilities for which the Veteran is seeking service 
connection and action as appropriate with consideration of 
initial claims versus claims that have been denied 
previously.  


FINDINGS OF FACT

1.  In October 1998, the Veteran filed a claim of service 
connection for PTSD; service connection was subsequently 
granted effective December 17, 1997, on the basis that the 
PTSD service connection claim was an amendment to a claim for 
compensation or pension that had been received on 
December 17, 1997.  

2.  The record includes no communication from the Veteran or 
her representative received earlier than December 17, 1997, 
that constitutes either a formal or informal claim of service 
connection for PTSD.  

3.  Service connection is in effect for healed abrasions of 
the left arm and right wrist, rated noncompensably disabling 
from August 13, 1964, and PTSD, rated 70 percent disabling 
effective December 17, 1997.  

4.  Prior to December 17, 1997, the Veteran's service-
connected disabilities did not meet the schedular criteria 
for TDIU, and such disabilities did not render her 
unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
December 17, 1997, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).  

2.  The criteria for an effective date earlier than 
December 17, 1997, for the grant of TDIU benefits have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim, what information and evidence VA will obtain, and 
what information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case no notice is necessary because the outcome of 
the issues before the Board depends exclusively on documents 
that are already contained in the claims file.  An appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide notice of the law and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could alter 
the evidentiary or procedural posture of this case.  As there 
is no possibility that additional evidence could substantiate 
either of the Veteran's claims, no notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

In any event, in March 2001, the Veteran received VCAA notice 
with regard to the underlying claim of service connection for 
PTSD.  Although the letter informed the Veteran of the 
evidence necessary to establish service connection, it did 
not provide any information regarding establishing a 
disability rating or an effective date.  Despite this error, 
the grant of service connection by the Board was implemented 
in the October 2004 rating decision, and the Veteran 
disagreed with the rating and effective date assigned by the 
RO.  In a case such as this where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating and/or effective date, the VCAA requires no additional 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. 
Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Further, as the 
matter of entitlement to an earlier effective date for the 
grant of TDIU derives from the effective date for service 
connection for PTSD, it follows that no specific notice 
pertaining to that issue is required.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  38 C.F.R. § 3.103 
(2008).  In this case, the Veteran's claims file contains 
service treatment records and available post-service private 
and VA medical records along with all correspondence from the 
Veteran and her representative.  The Veteran and her 
housekeeper testified at a RO hearing in October 2005, and 
the Veteran testified at a Board hearing in June 2008.  The 
Veteran has been provided ample opportunity to present 
evidence and argument in support of her appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.  

Criteria and analysis

The issues before the Board are entitlement to an effective 
date earlier than December 17, 1997, for the grant of service 
connection for PTSD and for the grant of TDIU.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of an evaluation 
and an award of pension, compensation or dependency and 
indemnity compensation based on an original claim or a claim 
reopened after final disallowance, or a claim for increase 
will the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, the 
application form will be considered filed as of the date of 
the receipt of the informal claim.  38 C.F.R. § 3.155.  

As was noted in the Introduction, the Veteran separated from 
active service in August 1964.  In October 1964, VA received 
an Application for Compensation or Pension, in which the 
Veteran stated she had been in an automobile accident and 
described the injuries for which the claim was made as second 
degree "friction" burns on the left arm and third degree 
"friction" burn on the right wrist.  She stated she had 
been treated for the burns of the left arm and right wrist at 
Valley Forge General Hospital from July 11, 1964, to 
August 7, 1964.  In addition, in response to a request on the 
form that she list civilian physicians who had treated her 
for any sickness, disease, or injury prior to or during 
service, she named an eye doctor from whom she stated she had 
received treatment from January 1950 to January 1962.  In a 
rating decision dated in November 1964, the Cleveland RO 
granted service connection for healed abrasion burns, left 
arm and right wrist, and assigned a noncompensable rating 
from the day following the Veteran's separation from service 
in August 1964.  The RO denied service connection for 
presbyopia and astigmatism explaining that this condition 
could not be classified as a disease or injury.  The Veteran 
did not file a notice of disagreement with that decision.  

In January 1985, VA received an Application for Compensation 
or Pension, signed by the Veteran and in which she identified 
her disabilities as kidney, cancer, and arms.  In a rating 
decision dated in June 1985, the Detroit RO denied service 
connection for kidney disability and cancer and denied an 
increased rating for abrasions of the left arm and right 
wrist.  The Veteran did not file a notice of disagreement 
with that decision.  

The Veteran filed an Application for Compensation or Pension, 
which was received by VA on December 17, 1997.  On that form, 
the Veteran referred to "rumatory" arthritis, all joints, 
which she stated began in 1994.  She also referred to morbid 
obesity, which she stated began in 1985, and to heart 
trouble, which she stated began in December 1997.  On 
October 7, 1998, the Veteran filed a statement at the Detroit 
RO in which she stated her desire to file a claim of service 
connection for PTSD, stating that she was in an auto accident 
in service in 1964.  

In a rating decision dated in December 1999, the RO denied 
service connection for PTSD, and perfected an appeal as to 
such denial.  In September 2004, the Board granted service 
connection for PTSD, and in an October 2004 rating decision, 
the RO implemented the grant of service connection for PTSD, 
assigning a 30 percent disability rating, effective 
January 19, 2001.  The Veteran disagreed with the rating and 
the effective date, and in a March 2005 rating decision the 
RO assigned a 70 percent disability rating, effective 
December 17, 1997.  Based on a finding that the Veteran was 
unemployable due to her service-connected PTSD, the RO 
granted TDIU effective December 17, 1997.  

Earlier effective date for the grant of service connection 
for PTSD

The Veteran contends that service connection should be 
granted for PTSD effective from separation from service 
arguing that she has had the disability since then.  She has 
stated that December 1997 may be the correct date for the 
total rating, but she argues that the disability rating for 
PTSD should be 30 percent from 1965, 40 percent from 1975, 
50 percent from 1985, and 70 percent from 1997 with the 
unemployability rating.  At the June 2008 hearing, the 
Veteran testified that she filed all her claims through her 
service organization representative.  She testified that she 
filed a claim for some sort of psychiatric disability with 
her service organization representative in 1965 in New York 
and told them she had been in an automobile accident in 
service in 1964.  She testified that after that, both in New 
York and Detroit, she kept asking them what happened to her 
claim and she said they acted as though they did not believe 
she was in an accident.  At the hearing, the Veteran 
testified that she did not ever submit a claim to the RO on 
her own until she filed her claim in 1998 after she was 
encouraged to do so by other female veterans.  The Veteran 
also testified that she had worked for the Detroit Board of 
Education and her last day of work was December 3, 1997.  

Review of the record in its entirety identifies no 
communication from the Veteran or her representative prior to 
December 17, 1997, that could serve as a claim of service 
connection for PTSD or for any psychiatric disability.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  

As noted above, a specific claim must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A specific regulation, 38 C.F.R. § 3.155, 
provides that any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant may be an informal claim.  
38 C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought.  Id.  In this case, the record contains no 
indication whatsoever of a communication from the Veteran or 
her representative prior to December 17, 1997, that may be 
considered a claim of service connection for PTSD or for any 
psychiatric disability.  38 C.F.R. § 3.1(p) (claim 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit).  Neither 
the Veteran nor her representative has pointed to any such 
communication.  

The Veteran has argued that the December 17, 1997, effective 
date assigned to the grant of service connection for PTSD is 
unacceptable because medical records show she was 
hospitalized for PTSD, which she says was misdiagnosed as 
depression, since 1975.  In this regard, in November 1998, 
the RO received records from Sinai Hospital of Detroit 
showing the Veteran received treatment for complaints of 
anxiety and depression in 1978 and 1979.  In those records, 
it was noted that the Veteran was under the care of Dr. T. 
Hazen.  

In a February 2001 report of a January 19, 2001, evaluation, 
Toby Hazen, M.D., stated that he treated the Veteran in 1978 
and 1979 at Sinai Hospital of Detroit.  He stated that he 
felt at the time that the Veteran was suffering from 
depression, focusing on the loss of her daughter.  He stated 
that he had diagnosed the Veteran with a depressive disorder.  
In his January 2001 evaluation, Dr. Hazen noted that the 
Veteran reported that she had applied for VA disability based 
on PTSD arising out of a motor vehicle accident while in 
service.  Dr. Hazen reported that the Veteran described an 
auto accident in service in July 1964.  She reported that she 
was a passenger in the auto and stated she believed that the 
other three service women in the auto had either been 
severely injured or had died.  Dr. Hazen stated that the 
Veteran reported she had had intrusive memories over the 
years and verbalized feelings about her experiences seeing 
her friend burning in flames in the auto accident and 
smelling the odor of burning flesh.  In Dr. Hazen's 
January 2001 evaluation, the Axis I diagnoses were:  major 
depressive disorder, moderate; PTSD, chronic; prolonged grief 
reaction over loss of six-month-old daughter; rule out 
bipolar disorder with depression; and rule out mood disorder 
with depression secondary to multiple medical problems.  

Those private medical records dated in 1978 and 1979 from 
Sinai Hospital of Detroit, received by VA in November 1998, 
cannot on any count serve as a basis for an earlier effective 
date.  First, those records were not received by VA until 
November 1998, which is later than the currently assigned 
effective date.  Second, although they show the Veteran was 
treated for complaints of anxiety and depression, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the mere presence of medical evidence showing a 
disability does not establish an intent on the part of the 
Veteran to seek service connection for that disability.  
Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also 
Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  

The Board acknowledges that Dr. Hazen's January 2001 
psychiatric evaluation shows clearly the Veteran's intent to 
seek service connection for her psychiatric disability and 
includes a diagnosis of PTSD related to service, but it post-
dates the currently assigned effective date of 
December 17, 1997, for service connection for PTSD and cannot 
serve as evidence of a claim pre-dating December 17, 1997.  
Further, although the Veteran has stated that her PTSD was 
misdiagnosed as depression in 1975, apparently attempting to 
argue that Dr. Hazen's January 2001 diagnosis of PTSD and 
notation of her intent to obtain VA compensation should 
retroactively apply to medical records dated in the 1970s, 
the Board finds nothing in Dr. Hazen's January 2001 report 
that suggests he regarded his diagnosis of depressive 
disorder in 1978 and 1979 as a misdiagnosis of PTSD.  

In summary, there is nothing in the record that suggests the 
Veteran intended to file a claim of service connection for 
PTSD prior to December 17, 1997.  In none of her 
correspondence received by VA did she express such an 
intention, nor did either of her prior claims for VA benefits 
filed in 1964 and 1985 reflect an intent to seek service 
connection for PTSD or any other psychiatric disability.  The 
Board recognizes that the October 1964 claim referred to the 
in-service automobile accident, but it does not mention any 
psychiatric disability.  See Brannon, 12 Vet. App. at 34-35; 
see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(noting that while VA must interpret a claimant's submissions 
broadly, VA is not required to conjure up issues not raised 
by claimant).  

Earlier effective date for the grant of a TDIU

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

As noted earlier, the RO awarded the Veteran a TDIU in the 
March 2005 rating action, effective from December 17, 1997, 
which is the effective date assigned to the award of service 
connection and a 70 percent rating for PTSD.  

The issue certified to the Board is entitlement to an earlier 
effective date for a TDIU.

The Veteran's service-connected disabilities are healed 
abrasions of the left arm and right wrist, rated 
noncompensably disabling from August 13, 1964, and PTSD, 
rated 70 percent disabling, effective December 17, 1997.  

The Veteran has not presented any argument that the effective 
date for the TDIU award should be earlier than 
December 17, 1997, and in statements and hearing testimony, 
she has reported that she had been working full-time for the 
Detroit Board of Education until December 3, 1997, when she 
was hospitalized because of heart problems.  

Other than the Veteran's statements to the effect that 
following service she was not able to work as a model because 
of scars on her left arm and right wrist, there is no 
indication in the record that the Veteran has contended that 
the service-connected abrasions of her left arm and right 
wrist, which are rated noncompensably disabling, have 
prevented her from working at all forms of employment for 
which she was qualified.  In this regard, the record shows 
that the Veteran has reported she has three years of college 
and work experience as a secretary and as a consultant.  Not 
until December 17, 1997, the effective date of the grant of 
service connection for PTSD with a 70 percent rating, did the 
Veteran's service-connected disabilities meet the schedular 
criteria for a TDIU.  

Even if it were argued that the Veteran's PTSD rendered her 
unemployable prior to December 17, 1997, it has been 
established that there was no claim of service connection for 
PTSD prior to that date.  Except as otherwise provided, the 
effective date of an evaluation and an award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim or a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  Because a claim of service 
connection for PTSD was not filed prior to December 17, 1997, 
38 C.F.R. § 3.400(o), pertaining to increases, is 
inapplicable.  

Prior to December 17, 1997, the Veteran's service-connected 
abrasions of the left arm and right wrist, rated 
noncompensably disabling, did not render her eligible to meet 
the specific schedular standards to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities under 38 C.F.R. § 
4.16(a).  Further, the evidence did not establish that the 
Veteran was unemployable solely by reason of the abrasions of 
the left arm and right wrist, which would have been required 
for referral to the Director, Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b) prior to December 17, 1997, as service connection 
was not in effect for PTSD until December 17, 1997.  
Accordingly, an effective date prior to December 17, 1997, 
for a TDIU is clearly not warranted.  


ORDER

Entitlement to an effective date earlier than 
December 17, 1997, for the grant of service connection for 
PTSD is denied.  

Entitlement to an effective date earlier than 
December 17, 1997, for the grant of TDIU is denied.  


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


